Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 03/15/2022. Claims 1, 3, and 5-9 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe (JP H10109502 A, English Machine Translation provided in previous Office Action) in view of Ishiyama et al. (US 2010/0282391 A1) and Lacko et al. (US 2016/0297247 A1).
Regarding claim 1, Kabe teaches a tire (Fig. 1) comprising a carcass (Fig. 1, Ref. Num. 4A, 4B) toroidally extending between a pair of bead portions (Fig. 1, Ref. Num. 3), a spiral cord layer (Fig. 1, Ref. Num. 7A, 7C) arranged on an outer side in a tire radial direction of a crown portion of the carcass (Fig. 1, Ref. Num. 4A, 4B), in which an upper layer (Fig. 2, Ref. Num. 7C) and a lower layer (Fig. 2, Ref. Num. 7A) are formed by spiraling winding a reinforcing cord (Para. [0006], [0014]) and the inclination direction of the reinforcing cord of the upper layer of the spiral cord layer is constant in the tire circumferential direction (Fig. 2, Ref. Num. 7C). However, Kabe does not teach an auxiliary belt layer arranged outside of the spiral cord layer with a specific inclination angle or direction.
In an analogous art, Ishiyama teaches a protective (auxiliary) belt layer (Fig. 1, Ref. Num. 43) arranged outside in the tire radial direction of the belt layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kabe with Ishiyama in order to add an auxiliary belt layer outside the belt layers. This modification will improve the durability of the belt layers (Ishiyama; Para. [0036]).
 Kabe in view of Ishiyama does not explicitly teach that the inclination direction of the auxiliary layer is the same direction as the inclination direction of the upper layer of the spiral cord layer; however, there are a finite number of options for which direction the auxiliary layer can be angled in relation to the upper layer of the spiral cord layer: either in the same direction or opposite direction. This is further supported by Lacko teaching an embodiment for belt construction where an auxiliary belt layer is angled in the same direction as the upper belt layer and an embodiment where the auxiliary layer is angled in the opposite direction of the upper belt layer (Para. [0035], [0036]). It would have been obvious for one of ordinary skill in the art to arrange the auxiliary belt layer so that the belt cords of that layer are angled in the same direction as the upper layer of the spiral belt layer, as supported by Lacko, in order to achieve the benefit of a particularly stiff belt construction (Lacko; Para, [0021]). 
Ishiyama does not expressly disclose a value of 54.7° < α < 90° for the inclination angle of the reinforcing cords of the auxiliary belt layer; however, it would have been obvious to a person of ordinary skill in the art to configure the inclination angle of the reinforcing cords of the auxiliary belt layer within the claimed range since Ishiyama discloses the inclination angle of the reinforcing cords of the auxiliary belt layer as between 45° and 90° (Para. [0040]), said range overlapping the claimed range.	
	Regarding claim 3, Kabe teaches that the angle of the reinforcing cord (Fig. 2, Ref. Num. f) of the spiral cord layer (Fig. 2, Ref. Num. 7A, 7C) is in a range of 15° to 45° with respect to the tire circumferential direction (Para. [0021]).
Regarding claim 7, Kabe teaches that the tire comprises a core-material cord layer (Fig. 1, 2, Ref. Num. 7B) between the upper layer and the lower layer of the spiral cord layer (Fig. 1, 2, Ref. Num. 7A, 7C) wherein the core-material cords (Fig. 2, Ref. Num. S) of the core-material cord layer have an inclination angle of 45° to 65° with respect to the tire circumferential direction (Para. [0013]).
Regarding claim 5, Kabe teaches that the core-material cord layer (Fig. 2, Ref. Num. 7B) is a single core-material cord layer (Fig. 3, Ref. Num. S).
Regarding claim 8, Kabe in view of Ishiyama teaches that the angle α is 45° to 90° (Ishiyama; Para. [0040]). Ishiyama does not expressly disclose a value of 45° ≤ α < 90°; however, it would have been obvious to a person of ordinary skill in the art to configure the inclination angle of the reinforcing cords of the auxiliary belt layer within the claimed range since Ishiyama discloses the inclination angle of the reinforcing cords of the auxiliary belt layer as between 45° and 90° (Para. [0040]), said range overlapping the claimed range.
Regarding claim 9, Kabe in view of Ishiyama teaches that the angle α is 45° to 90° (Ishiyama; Para. [0040]). Ishiyama does not expressly disclose a value of 54.7° < α < 90°; however, it would have been obvious to a person of ordinary skill in the art to configure the inclination angle of the reinforcing cords of the auxiliary belt layer within the claimed range since Ishiyama discloses the inclination angle of the reinforcing cords of the auxiliary belt layer as between 45° to 90° (Para. [0040]), said range overlapping the claimed range.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe (JP H10109502 A) in view of Ishiyama et al. (US 2010/0282391 A1) and optionally Lacko et al. (US 2016/0297247 A1) as applied to claim 1 above, and further in view of Naoi et al. (US 2014/0000779 A1).
Regarding claim 6, Kabe teaches that the spiral cord layer (Fig. 2, Ref. Num. 7A, 7C) is formed by spirally winding a rubber-cord composite (Para. [0006], [0014]) obtained by arranging in parallel a single cord (Fig. 3, Ref. Num. f) and coating the resultant with a rubber (Para. [018]). However, neither Kabe nor Ishiyama teaches that an end count of the reinforcing cords in the spiral cord layer is 5 to 60 cords/50 mm.
In an analogous art, Naoi teaches that the end count of cords in a belt should be 22 to 57 cords/50 mm (Para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kabe and Ishiyama with Naoi in order to have the end count of the reinforcing cords of the spiral belt layer be between 22 and 57 cords/50 mm. This modification will prevent the rigidity of the belt or the belt durability from being reduced (Naoi; Para. [0054]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749